t c summary opinion united_states tax_court clyde a arashiro petitioner v commissioner of internal revenue respondent docket no 4931-13s filed date jeffrey b kahn for petitioner brian a pfeifer for respondent summary opinion gale judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in affected items notices of deficiency respondent determined the following penalties and additions to tax with respect to petitioner’s and taxable years addition_to_tax addition_to_tax a a sec dollar_figure -0- sec_6653 -0- -0- addition_to_tax sec_6661 penalty sec_6662 dollar_figure big_number -0- -0- dollar_figure year of the interest due on the underpayment_of_tax attributable to negligence or disregard of rules and regulations the issues for decision are whether petitioner is liable for the sec_6653 and sec_6661 additions to tax respondent determined for and and for the sec_6662 penalty respondent determined for background some of the facts are stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in florida at the time he filed his petition petitioner obtained an undergraduate degree from barry university during the years at issue petitioner was employed as a metrologist at a utility company at some time before date petitioner attended a seminar that promoted investment in cattle breeding partnerships formed by walter j hoyt iii petitioner decided to invest in certain of the partnerships at that time petitioner’s tax experience was limited to the preparation of form sec_1040ez income_tax return for single and joint filers with no dependents petitioner was a partner in the shorthorn genetic engineering 1984-a j v partnership shorthorn and the durham shorthorn breeding syndicate 1987-d j v partnership durham during and shorthorn and durham were formed and promoted by mr hoyt and were subject_to the unified partnership audit and litigation provisions enacted as part of the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite petitioner made cash contributions to either shorthorn durham or both totaling dollar_figure and dollar_figure during and respectively respondent mailed a prefiling_notification letter to petitioner dated date regarding his investment in durham for the taxable_year the letter stated o ur information indicates that you were a partner in durham during based upon our review of the partnership’s tax_shelter activities we have apprised the tax_matters_partner that we believe the purported tax_shelter deductions and or credits are not allowable and if claimed we plan to examine the return and disallow the deductions and or credits numerous opinions detail the history of the hoyt partnerships see eg mortensen v commissioner tcmemo_2004_279 aff’d 440_f3d_375 6th cir river city ranches ltd v commissioner tcmemo_2003_150 aff’d in part rev’d in part and remanded 401_f3d_1136 9th cir we take judicial_notice that between and mr hoyt formed cattle and sheep breeding partnerships hoyt partnerships that he promoted to thousands of investors see eg bergevin v commissioner tcmemo_2008_6 most of the hoyt partnership returns were examined pursuant to tefra as part of an internal_revenue_service irs initiative to combat abusive tax_shelters and the hoyt partnerships have been the subject of numerous tax_court opinions see id see also 117_tc_279 hitchen v commissioner tcmemo_2004_265 mr hoyt was convicted of fraud mail fraud bankruptcy fraud and money laundering on date bergevin v commissioner tcmemo_2008_6 the essence of the charges was that mr hoyt had defrauded approximately big_number investors in the hoyt partnerships id the record does not establish that petitioner made any cash contributions to either partnership in the letter also warned petitioner that the internal_revenue_code provided for negligence and substantial_understatement additions to tax under sec_6653 and sec_6661 with respect to the partners despite the warning contained in the prefiling_notification letter petitioner filed a federal_income_tax return for which he signed on date that claimed deductions for his distributive shares of losses from the shorthorn and durham partnerships of dollar_figure and dollar_figure respectively the return reported income from nonpartnership sources of dollar_figure reported a tax_liability of dollar_figure and claimed a refund of dollar_figure the return was prepared by a tax_return preparation service affiliated with the hoyt organization using information petitioner had supplied by mail by letter dated date respondent informed petitioner that the loss deduction claimed with respect to durham was not allowable and that petitioner’s claimed refund for was therefore reduced by dollar_figure--the portion attributable to the durham loss deduction petitioner subsequently filed federal_income_tax returns for and that claimed deductions for his distributive shares of losses from shorthorn of dollar_figure and dollar_figure respectively reported income from nonpartnership sources of dollar_figure and dollar_figure respectively reported total_tax liabilities of dollar_figure and dollar_figure respectively and claimed refunds of dollar_figure and dollar_figure respectively as in the case of the return petitioner’s and returns were prepared by a tax_return preparation service affiliated with the hoyt organization in shorthorn petitioned this court in docket nos and to contest two notices of final partnership administrative adjustments fpaas which adjusted shorthorn’s income and deductions on its and partnership returns shorthorn cases by autumn of while the shorthorn cases were pending petitioner and an irs appeals officer ao had initiated negotiations to settle petitioner’s hoyt partnership-related tax issues petitioner submitted documentation of his cash contributions to the hoyt partnerships upon the ao’s request and the ao subsequently drafted a form_906 closing_agreement on final_determination covering specific matters closing_agreement which she sent to petitioner the closing_agreement disallowed all items of income gain loss deduction or credit resulting from petitioner’s hoyt partnership investments allowed ordinary_loss deductions equal to the cash petitioner had paid to the hoyt partnerships and provided that no additions to tax or penalties would be imposed on any deficiencies attributable to the disallowance of hoyt although petitioner remained a partner in durham during and he did not claim any loss deductions associated with durham for those years partnership losses deductions or credits the copy of the closing_agreement in the record is not signed by petitioner or a representative of respondent on date the court entered orders of dismissal and decision in the shorthorn cases which sustained the fpaas’ adjustments the decisions became final on date on date respondent assessed as computational adjustments additional tax of dollar_figure dollar_figure and dollar_figure for and respectively as a result of the disallowance of petitioner’s claimed deductions for losses from shorthorn after respondent assessed an additional dollar_figure of tax for by computational adjustment on date the correct_tax liabilities which petitioner was required to report on his returns for and were dollar_figure dollar_figure and dollar_figure respectively respondent mailed petitioner affected items notices of deficiency dated date in which he determined that petitioner was liable for additions to tax under sec_6653 and sec_6661 for and and an accuracy-related_penalty under sec_6662 for with respect to the shorthorn adjustments petitioner filed a timely petition for redetermination the form_4340 certificate of assessments payments and other specified matters for petitioner’s taxable_year reflects this assessment respondent contends on brief that the assessment arose from the disallowance of petitioner’s claimed losses from the durham partnership discussion the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 negligence respondent determined that petitioner is liable for additions to tax for negligence under sec_6653 and b for an addition_to_tax for negligence under sec_6653 for and an accuracy-related_penalty for negligence under sec_6662 and b for petitioner contends that he is not liable for the additions to tax or the accuracy-related_penalty because he reasonably relied in good_faith on the hoyt organization to properly prepare his through returns and on the ao’s representation that he would be able to settle his hoyt partnership liabilities without penalties respondent contends that petitioner has failed to prove that he had reasonable_cause for the underpayments sec_7491 which provides that the secretary has the burden of production with respect to the liability of any individual for any penalty or addition_to_tax is effective for court proceedings arising in connection with examinations commencing after date irs restructuring and reform act of pub_l_no sec c stat pincite because the examination giving rise to the adjustments of the shorthorn partnership items began before date sec_7491 is inapplicable in this case see 669_f3d_1080 10th cir aff’g tcmemo_2009_120 ochsner v commissioner tcmemo_2010_122 of tax shown on his through returns and that the underpayments are attributable to negligence within the meaning of sec_6653 and sec_6662 for and respectively sec_6653 and sec_6653 impose a addition_to_tax on an underpayment_of_tax if any part of the underpayment is due to negligence or disregard of rules or regulations for sec_6653 imposes another addition_to_tax equal to of the interest due on that portion of the underpayment attributable to negligence or disregard of rules or regulations regarding sec_6662 and b imposes a accuracy-related_penalty on the portion of any underpayment_of_tax attributable to negligence or disregard of rules or regulations ‘ n egligence’ includes any failure to make a reasonable attempt to comply with the internal revenue laws sec_6653 sec_6662 sec_1 b income_tax regs it connotes a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 whether a taxpayer was negligent in claiming a deduction depends upon both the legitimacy of the underlying investment and due care in the claiming of the deduction 82_f3d_918 9th cir aff’g tcmemo_1994_217 negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to determine the correctness of a deduction credit or exclusion that would seem to a reasonable person to be too good to be true sec_1_6662-3 income_tax regs the sec_6662 accuracy-related_penalty does not apply with respect to any portion of an underpayment if the taxpayer acted with reasonable_cause and in good_faith with regard to that portion sec_6664 that determination is made case-by-case taking into account all relevant facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id good-faith reliance on professional advice concerning tax laws may be a defense to the negligence addition_to_tax 469_us_241 however r eliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered freytag v commissioner t c pincite such reliance may constitute reasonable_cause if the taxpayer relied in good_faith on the professional advice and the taxpayer’s reliance was objectively reasonable sacks v commissioner f 3d pincite freytag v commissioner t c pincite nevertheless a taxpayer cannot negate the negligence_penalty by relying on the advice of a transaction’s promoters or other advisers who have a conflict of interest 471_f3d_1021 9th cir reliance on hoyt organization aff’g tcmemo_2004_269 see also 696_f3d_1124 11th cir aff’g tcmemo_2011_195 although we are mindful that petitioner had limited tax experience at the time he filed his returns we conclude that his actions in relation to his investment in shorthorn constituted a lack of due care and a failure to do what a reasonable and ordinarily prudent person would do under the circumstances most significantly petitioner claimed deductions for the substantial losses from shorthorn on his and returns despite his receipt in of a prefiling_notification letter warning him that the irs had identified durham a similar partnership promoted by the same organization as an abusive_tax_shelter moreover petitioner received a second letter from the irs in late which reiterated that he could not claim any_tax benefits from his investment in durham at the least these letters should have caused petitioner to question the too-good-to- be-true nature of the tax benefits from the shorthorn losses which allowed him to claim deductions for losses of dollar_figure dollar_figure and dollar_figure for and respectively after investing insofar as the record discloses a mere dollar_figure in shorthorn during those years nevertheless there is no evidence that petitioner made any attempt to independently investigate the propriety of these losses before filing his returns even after receiving notifications that would have caused a reasonable person in our view to investigate further instead he merely filed returns prepared for him by a hoyt organization affiliate we also conclude that petitioner has failed to demonstrate that the underpayments relating to the disallowed shorthorn loss deductions were due to reasonable_cause and made in good_faith although petitioner argues that he reasonably relied on the hoyt organization’s tax_return preparation service to properly prepare his returns a taxpayer cannot escape the negligence_penalty by relying on the advice of promoters or those closely affiliated with the scheme with an obvious conflict of interest see hansen v commissioner f 3d pincite ochsner v commissioner tcmemo_2010_122 see also gustashaw v commissioner f 3d pincite0 it is unclear from the record whether petitioner’s dollar_figure in cash contributions to the hoyt partnerships pertained to shorthorn durham or both however we will give petitioner the benefit of the doubt and assume for purposes of deciding his liability for the penalties at issue that all of his cash contributions were to shorthorn to the extent one were to assume that some of the cash contributions were to durham the disparity between the cash contributions to shorthorn and the losses petitioner claimed from it would be greater petitioner also contends that he should not be liable for the negligence penalties because he reasonably relied on the ao’s representations that his tax_liabilities arising from the disallowance of the shorthorn loss deductions would be settled without penalties once he signed and returned the closing_agreement petitioner contends that he signed and returned the closing_agreement and that respondent then failed to honor it we reject petitioner’s contention the only copy of the closing_agreement petitioner produced is not signed by either petitioner or a representative of respondent thus accepting petitioner’s contention requires us to believe that he signed the closing_agreement without making a copy of the signed version and instead--quite implausibly--made a copy of the agreement before signing it and retained that version we are unpersuaded by petitioner’s self-serving testimony in this regard see 112_tc_183 87_tc_74 and find that he did not return a signed copy of the closing_agreement to respondent accordingly petitioner is liable for the sec_6653 additions to tax for and and the sec_6662 accuracy-related_penalty for see revproc_68_16 sec 1968_1_cb_770 a closing_agreement is always signed first by the taxpayer and ordinarily constitutes an offer to agree while the signature for the commissioner constitutes acceptance see also smith v commissioner tcmemo_1991_412 substantial understatements of income_tax respondent determined that petitioner is liable for additions to tax under sec_6661 for and and an accuracy-related_penalty under sec_6662 and b for for underpayments attributable to substantial understatements of income_tax petitioner contends that he is not liable for the additions to tax under sec_6661 because respondent abused his discretion in failing to waive them and further that he is not liable for the accuracy-related_penalty under sec_6662 because he reasonably relied on the ao’s representations that he would not have penalties if he settled respondent contends that petitioner has failed to demonstrate that respondent abused his discretion in failing to waive the additions to tax or that petitioner acted with reasonable_cause or in good_faith with respect to the understatements arising from the shorthorn partnership items for and sec_6661 imposes a addition_to_tax on any underpayment attributable to a substantial_understatement_of_income_tax for sec_6662 and b imposes a penalty on any underpayment attributable to a substantial_understatement_of_income_tax an understatement of income_tax is the excess of the amount of tax required to be shown on the return over the amount of tax actually shown on the return sec_6661 sec_6662 an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6661 sec_6662 petitioner’s understatements of income_tax for and were dollar_figure dollar_figure and dollar_figure respectively the amounts of tax required to be shown on petitioner’s and returns were dollar_figure dollar_figure and dollar_figure respectively thus the understatements for each year relating to the shorthorn adjustments are substantial because they exceed dollar_figure which is greater than of the amounts of tax required to be shown on the returns dollar_figure dollar_figure and dollar_figure respectively with respect to and sec_6661 authorizes the commissioner to waive an addition_to_tax if the taxpayer shows that he had reasonable_cause for an understatement and acted in good_faith a taxpayer must prove that the commissioner abused his discretion by denying waiver of the sec_6661 addition_to_tax 91_tc_1079 to carry this burden the taxpayer must show i that he requested a waiver under sec_6661 klieger v commissioner tcmemo_1992_734 ii that the commissioner refused the request id and iii that the commissioner’s refusal to waive the addition_to_tax was arbitrary capricious or without sound basis in fact mailman v commissioner t c pincite petitioner contends that his requested waiver of the sec_6661 additions to tax was formalized by his signing and mailing of the closing_agreement which by its terms would have relieved him of any penalties associated with deficiencies attributable to disallowance of hoyt partnership losses deductions or credits petitioner argues that respondent’s failure to honor the terms of the closing_agreement constitutes an arbitrary and capricious refusal of petitioner’s waiver request as we do not find credible petitioner’s contention that he signed and returned the closing_agreement this argument is unavailing even if we assumed that petitioner had requested a waiver of the sec_6661 additions to tax respondent’s refusal would be reviewable for abuse_of_discretion id on the basis of our holding supra that petitioner’s claiming deductions for the shorthorn losses for through was negligent we likewise hold that any denial by respondent of a waiver of the sec_6661 additions to tax would not constitute an abuse_of_discretion accordingly petitioner is liable for the sec_6661 additions to tax for and with regard to no penalty is imposed under sec_6662 with respect to any portion of an underpayment if the taxpayer acted with reasonable_cause and in good_faith with regard to that portion sec_6664 petitioner’s claim that he reasonably relied on the ao’s representations that he would not be liable for penalties if he settled is unavailing because as previously discussed we are simply not persuaded that petitioner in fact signed the closing_agreement and returned it to respondent furthermore we have held supra that petitioner did not act with reasonable_cause or in good_faith with respect to the underpayment related to the shorthorn loss deduction claimed for the underpayment for is therefore also attributable to a substantial_understatement_of_income_tax under sec_6662 to reflect the foregoing decision will be entered for respondent only one sec_6662 penalty may be imposed with respect to any given portion of an underpayment even if that portion is attributable to more than one of the relevant factors sec_1_6662-2 income_tax regs we have already held that petitioner is liable for the sec_6662 penalty for on the basis of negligence
